Title: From Thomas Jefferson to Caesar Augustus Rodney, 20 June 1808
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                  
                     Dear Sir 
                     
                     Washington June 20. 08.
                  
                  It is with great reluctance I break in on the tranquility & happiness you are enjoying in the bosom of your family, by suggesting the necessity of your presence here. immediately on the arrival of mr Gallatin, whom we expect every hour, consultations will be to be held on several matters of great importance, in which we shall be happy to have your aid. add to this that some matters of importance in your particular department are waiting your return; which therefore I must ask as early as your convenience will permit. I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               